Case 5:18-cv-00185-KGB Document 13-5 Filed 01/25/19 Page 1 of 2

U. S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

CELESTE M. ALEXANDER CHARGING PARTY
V. EEOC CHARGE NUMBER: 493-2016-00340
PINE BLUFF SCHOOL DISTRICT RESPONDENT

RESPONDENT’S EEOC MEDIATION STATEMENT

The Respondent, Pine Bluff School District (the “District” or “School District” or
“PBSD”) for Respondent’s EEOC Mediation Statement, pursuant to the Notice of
Charge of Discrimination (“The Charge”), states as follows:

1. Respondent is a public school district operating in Jefferson County in the state
of Arkansas.

2. Respondent is governed by a publicly elected Board of Education (the “Board”).
3. Pursuant to Arkansas law, the chief administrative officer of the District, oversee-

ing the day-to-day operations of the District is the superintendent.

 

4. Dr. T.C. Wallace is the Superintendent of the PBSD, pursuant to his contract with
the Board.

5. As of this filing, the PBSD does not desire to participate in the EEOC’s Mediation
Program and is hereby providing this mediation statement in accordance with Para-
graph 5 of The Charge, which required that this statement be provided to Ms. Tamra
Glover (Phone number: 501-324-5458), ADR Mediator, EEOC, Little Rock Area Office,

820 Louisiana, Suite 200, Little Rock, AR 72201.
Case 5:18-cv-00185-KGB Document 13-5 Filed 01/25/19 Page 2 of 2

WHEREFORE, the Respondent, PBSD, does hereby request that Respondent’s
EEOC Mediation Statement be accepted by the EEOC as being in full compliance with
the requirements of Paragraph 5 of The Charge and any other applicable requirements;

that Respondent be accorded any and all other relief to which it may be entitled.

RESPECTFULLY SUBMITTED,

Pine Bluff School District
512 S. Pine Street

Pine Bluff, AR 71601
Phone: 870-543-4205
Fax: 870-543-4208

By: __/s/ Dr. T. C. Wall
Dr. T.C. Wallace
Interim Superintendent

CERTIFICATE OF SERVICE

I, the undersigned, do hereby certify that | have served a true and accurate copy
of the foregoing Respondent’s EEOC Mediation Statement upon Ms. Tamra Glover,
ADR Mediator, EEOC, Little Rock Area Office, 820 Louisiana, Suite 200, Little Rock, AR
72201, upon Ms. Virginia C. Pollard, Enforcement Supervisor, EEOC, Little Rock Area
Office, 820 Louisiana, Suite 200, Little Rock, AR 72201, and upon the Charging Party,
Ms. Celeste M. Alexander, 6001 S. Cedar Street, Pine Bluff, AR 71603, by using the
electronic service portal’s Digital Charge System and/or by placing the same in the U.S.
Postal Service mail with proper postage on this 21st day of January, 2016.

By: ___/s/ Dr. T. C. Wallace
Dr. T.C. Wallace
Superintendent
